878 F.2d 1430Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arthur M. COLE, Plaintiff-Appellant,v.AMTRAK RAILROAD, as an individual, Defendant-Appellee,andH.H. Daley, Supervisor North Corridor as an individual, G.E.Ellis, Chief Regional Engineer of North Corridor;  JohnFerriola, Trackman, North Corridor as an individual, StevenDula, Trackman, North Corridor as an individual, Defendants.
No. 89-3243.
United States Court of Appeals, Fourth Circuit.
Submitted June 2, 1989.Decided June 30, 1989.Rehearing Denied July 27, 1989.

Arthur M. Cole, appellant pro se.
Theodore Michael Kerrine, National Railroad Passenger Corporation, for appellee.
Before DONALD RUSSELL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Arthur M. Cole appeals from the district court's order dismissing his discrimination complaint filed under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Secs. 2000e et seq.    Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cole v. Amtrak Railroad, C/A No. 87-1080 (D.Md. Mar. 3, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.